I concur in the findings of prejudicial error, the judgments of reversal and remand rendered in the case of each defendant, and in the syllabus. I also concur in the opinion written as applicable to Terry Lee Utsler and in the opinion written as applicable to Hubert Clay Strader, insofar as the latter opinion finds error prejudicial to Strader related to noncompliance with the provisions of Section 2945.37 et seq., Revised Code, also as to noncompliance with the requirements of the United States Supreme Court cases cited, relative to admissibility of pretrial admissions and confessions.
I do not concur in the order of this court that Jackson v.Denno, 378 U.S. 368, must be complied with by the holding of a pretrial hearing, as on a defendant's motion to suppress, when no motion to suppress has been filed prior to trial. The time for holding such hearing out of the presence of the jury, for the purpose of determining the question of admissibility of the pretrial admissions of confessions, should be left discretionary with the trial court, the only limitation being that the hearing be held and determination of admissibility be made prior to admission of the statements or confession into evidence. *Page 180